United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
DEPARTMENT OF THE NAVY, BOSTON
NAVAL SHIPYARD, Boston, MA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-1907
Issued: May 13, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

On September 18, 2012 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ (OWCP) decision dated July 5, 2012.
Appellant, then a 52-year-old position classification specialist, alleged that he sustained
occupational loss of hearing due to exposure to loud and injurious noise while in the
performance of duty on March 24, 1975. He was granted a schedule award for 10 percent
bilateral neurosensory hearing loss by decision dated July 2, 1976. This case was before the
Board on prior appeal;1 however, the Board’s full decision is not of record.
By letter dated October 13, 1976, the Associate Director of the Federal Employees’
Compensation Program returned the case record to the regional office and advised that the Board
had affirmed the schedule award rating, but remanded the case to OWCP for clarification of
issues relating to pay rate and entitlement of medical benefits.
In a May 5, 1976 otologic examination report, Dr. Robert W. Clubb, a Board-certified
otolaryngologist, reported that appellant had sustained bilateral sensorineural hearing loss due to
work-related noise exposure. He provided no opinion as to whether appellant required hearing
1

Docket No. 76-353 (issued September 23, 1976).

aids. On May 12, 1976 OWCP’s district medical adviser reviewed Dr. Clubb’s May 5, 1976
otologic examination report. He agreed that appellant’s bilateral neurosensory hearing loss was
due to occupational noise exposure. The district medical adviser did not address whether hearing
aids should be authorized.
By decision dated March 7, 1977, OWCP advised appellant that a review of his pay rate
established that he was entitled to a pay rate for compensation purposes of $288.72, rather than
the $274.30 rate at which he had been paid. Appellant was also advised that, as for medical
benefits, his case would be submitted to OWCP’s district medical adviser for authorization of
another medical evaluation. The record does not substantiate that he was referred for further
medical evaluation. Rather, the case was closed and archived in 1977.
On February 28, 2011 appellant requested that his case be reopened so that he could
request new hearing aids. He submitted an October 4, 2011 audiology report issued by Dr. Kirk
Bohigian, a Board-certified otolaryngologist, who noted appellant’s history of neurosensory
hearing loss as well as his noise exposure while working on the Boston Naval Shipyard.
Dr. Bohigian diagnosed appellant with moderate neurosensory hearing loss and recommended
binaural hearing aids.
In a November 7, 2011 letter, OWCP notified appellant’s senator that appellant is
“entitled to hearing aids at the expense of [OWCP] as the medical report and diagnostic tests
performed on October 4, 2011 were indicative of such.” It was also noted that “all such requests
must be submitted by the medical providers who must be enrolled with the Central Bill
processing contractor so that services can be authorized and medical bills can be processed.”
Appellant subsequently submitted a request for authorization of hearing aids on
April 6, 2012.
A May 31, 2012 OWCP telephone record indicates that it informed the medical provider
that the hearing aids had been approved.
OWCP telephone memorandums dated June 19 and 28, 2012 indicate that it contacted
appellant’s senator’s office to relay that appellant’s claim for hearing aids would be denied as
there was no entitlement to hearing aids because the impairment was not indicative of the need
for amplification.
In a July 6, 2012 decision, OWCP denied appellant’s claim for binaural hearing aids, as
well as other medical benefits, because the May 5, 1976 audiology report did not establish that
his hearing loss was at a level that would require amplification.
Board precedent holds that OWCP must review all evidence submitted by a claimant and
received by it prior to the issuance of a final decision.2 As the Board’s jurisdiction is final as to
the subject matter, it is crucial that OWCP accomplish this. In its July 5, 2012 decision, OWCP
did not consider the October 4, 2011 medical report from Dr. Bohigian, a Board-certified
otolaryngologist; rather it based the decision on the May 5, 1976 medical report from Dr. Clubb.
2

William A. Couch, 41 548 (1990). See also J.A., Docket No. 12-1902 (issued March 12, 2013).

2

As OWCP failed to address all the relevant evidence of record at the time it issued its July 5,
2012 decision, the case is remanded for a proper review of the evidence and issuance of an
appropriate final decision.
IT IS HEREBY ORDERED THAT the July 5, 2012 decision of the Office of Workers’
Compensation Programs is set aside, and the case record is remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: May 13, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

